Citation Nr: 0516517	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-05 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran who 
reportedly had active service from May 1952 to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


REMAND

The veteran died in October 2000 at the age of 67.  The 
Certificate of Death lists end-stage sclerosis of the liver 
as the sole cause of death.  An autopsy disclosed right lobar 
pneumonia, severe coronary artery disease, micronodular 
cirrhosis of the liver, and bilateral adrenal cortical 
hyperplasia.  The veteran also had a history of diabetes 
mellitus since 1991.  

It is contended by and on behalf of the appellant that the 
veteran's diabetes was related to his exposure to herbicides 
while serving in Vietnam, and that this disability also 
contributed to his death.  

The current record reflects a VA medical opinion stating that 
the veteran's diabetes did not cause or contribute to the 
fatal cirrhosis or liver failure.  However, the VA medical 
expert consulted by the RO and the veteran's private 
physician have both asserted that the veteran's diabetes 
probably accelerated the development of his coronary artery 
disease.  Unfortunately, the current record does not reflect 
a competent medical opinion concerning the relationship 
between either the veteran's diabetes and/or his coronary 
artery disease and his death from liver disease.  The Board 
needs such a medical opinion in order to properly review this 
appeal.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should refer the 
entire claims file to a VA physician with 
appropriate expertise for review.  This 
physician is requested to provide an 
opinion , based upon a review of the 
entire claims file, including the 
terminal VA medical records and the 
autopsy, as to whether there is a 50 
percent or better probability that the 
veteran's diabetes and/or coronary artery 
disease, either singly or together, 
contributed substantially or materially 
to the cause of the veteran's death in 
October 2000, to include whether one or 
both disorders hastened the veteran's 
death.  The rationale for all opinions 
expressed must also be provided.  

2.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

3.  Then, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




